

AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER, is entered into as of February 7, 2007 (this
“Agreement”), by and among Simmons Holdco, Inc., a Delaware corporation
(“Parent”), Simmons Merger Company, a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and Simmons Company, a Delaware corporation
(the “Company”).
 
WHEREAS, the respective Boards of Directors of the Company and Merger Sub have
approved and declared advisable, and the Board of Directors of Parent has
approved, this Agreement and the merger of Merger Sub with and into the Company
(the “Merger”), on the terms and subject to the conditions provided for in this
Agreement;
 
WHEREAS, Parent, the Company and the Company’s shareholders intend for the
Merger to be treated as an exchange that is governed, in part, by Section 351 of
the Internal Revenue Code of 1986, as amended (the “Code”); and
 
WHEREAS, the respective shareholders of the Company and Merger Sub have approved
this Agreement and the Merger, on the terms and subject to the conditions
provided for in this Agreement.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, Parent, Merger Sub and the Company hereby agree as follows:
 
ARTICLE I  
 


 
The Merger
 
SECTION 1.1.  The Merger. Upon the terms and subject to the conditions set forth
in this Agreement, and in accordance with the General Corporation Law of the
State of Delaware (the “DGCL”), at the Effective Time (as defined below) Merger
Sub shall be merged with and into the Company, and the separate corporate
existence of Merger Sub shall thereupon cease, and the Company shall be the
surviving corporation in the Merger (the “Surviving Corporation”).
 
SECTION 1.2.  Effective Time. On a date to be mutually agreed upon by the
parties (the “Closing Date”), the parties shall file with the Secretary of State
of the State of Delaware a certificate of merger, executed in accordance with
the relevant provisions of the DGCL (the “Certificate of Merger”). The Merger
shall become effective upon the filing of the Certificate of Merger (the time at
which the Merger becomes effective is herein referred to as the “Effective
Time”).
 
SECTION 1.3.  Effects of the Merger. The Merger shall have the effects set forth
in the DGCL. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, all the properties, rights, privileges, powers
and franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation.
 
SECTION 1.4.  Certificate of Incorporation and By-laws of the Surviving
Corporation. 
 
(a)  The certificate of incorporation of the Company, as amended and restated in
the form attached hereto as Exhibit A, shall be the certificate of incorporation
of the Surviving Corporation until thereafter amended as provided therein or by
applicable law.
 
(b)  The by-laws of the Company, as in effect immediately prior to the Effective
Time, shall be the by-laws of the Surviving Corporation until thereafter amended
as provided therein or by applicable law.
 
SECTION 1.5.  Directors and Officers of the Surviving Corporation.
 
(a)  The directors of the Company immediately prior to the Effective Time shall
continue to be the directors of the Surviving Corporation immediately following
the Effective Time, until their respective successors are duly elected or
appointed and qualified or their earlier death, resignation or removal in
accordance with the certificate of incorporation and by-laws of the Surviving
Corporation.
 
(b)  The officers of the Company immediately prior to the Effective Time shall
continue to be the officers of the Surviving Corporation until their respective
successors are duly appointed and qualified or their earlier death, resignation
or removal in accordance with the certificate of incorporation and by-laws of
the Surviving Corporation.
 
ARTICLE II  
 


 
Effect of the Merger on the Capital Stock of the
 
Constituent Corporations; Exchange of Certificates; Company Stock Options
 
SECTION 2.1.  Effect on Capital Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of the holder of any shares of Class A
common stock, par value $0.01 per share, of the Company (“Class A Common
Stock”), or any shares of Class B common stock, par value $0.01 per share, of
the Company (“Class B Common Stock”, and collectively with the Class A Common
Stock, the “Company Common Stock”), or any shares of capital stock of Merger
Sub:
 
(a)  Capital Stock of Merger Sub. Each issued and outstanding share of each
class of capital stock of Merger Sub shall be converted into and become one
validly issued, fully paid and nonassessable share of the common stock, par
value $0.01 per share, of the Surviving Corporation.
 
(b)  Cancellation of Treasury Stock and Parent-Owned Stock. Any shares of
Company Common Stock that are owned by the Company as treasury stock, and any
shares of Company Common Stock owned by Parent or Merger Sub, shall be
automatically canceled and shall cease to exist and no consideration shall be
delivered in exchange therefor.
 
(c)  Conversion Class A Common Stock.
 
(i)  Each issued and outstanding share of Class A Common Stock (other than
shares to be canceled in accordance with Section 2.1(b)) shall be converted into
the right to receive (A) one (1) validly issued, fully paid and nonassessable
share of Class A common stock, par value $0.01 per share, of Parent (“Parent
Class A Stock”), and (B) $72.85 in cash.
 
(ii)  As of the Effective Time, all such shares of Class A Common Stock shall no
longer be outstanding and shall automatically be canceled and shall cease to
exist, and each holder of a certificate which immediately prior to the Effective
Time represented any such shares of Class A Common Stock (each, a “Certificate”)
shall cease to have any rights with respect thereto, except the right to receive
the consideration described in subparagraph (i) above (the “Merger
Consideration”), and any declared or unpaid dividends or other distributions to
which such holder is entitled on such shares, without interest.
 
(d)  Assumption of Equity Incentive Plan and Awards. Parent shall assume the
Company’s Amended and Restated Equity Incentive Plan, dated November 30, 2006
(the “Plan”) pursuant to Section 13(b) of the Plan, and amend and restate the
Plan in the form attached hereto as Exhibit B. Parent shall further assume (i)
any options granted to purchase shares of Class B Common Stock under the Plan
(the “Option Awards”) and pursuant to option agreements between the Company and
employees or directors of the Company and its subsidiaries (the “Option
Agreements”), and (ii) any restricted stock awards for Class B Common Stock
issued under the Plan (“Restricted Stock Awards”) and pursuant to restricted
stock agreements (“RSAs”) on the same terms and conditions set forth in such
Option Agreements and RSAs as in effect immediately prior to the Effective Time;
provided, however, that the shares of capital stock subject to the Option Awards
and RSAs shall be substituted with an equal number of shares of Class B common
stock, $0.01 par value, of Parent (“Parent Class B Stock,” and together with the
Parent Class A Stock, the “Parent Stock”).
 
(e)  Appraisal Rights. Notwithstanding anything in this Agreement to the
contrary, Company Common Stock issued and outstanding immediately prior to the
Effective Time and which is held by a stockholder who did not vote in favor of
the Merger (or consent thereto in writing) and who is entitled to demand and
properly demands appraisal of such shares pursuant to, and who complies in all
respects with, the provisions of Section 262 of the DGCL (the “Dissenting
Stockholders”), shall not be, in the case of Class A Common Stock, converted
into or be exchangeable for the right to receive the Merger Consideration, or in
the case of Class B Common Stock, be substituted pursuant to Section 2.1(d)
above, (the “Dissenting Shares”), but instead in each case such holder shall be
entitled to payment of the fair value of such shares in accordance with the
provisions of Section 262 of the DGCL (and at the Effective Time, such
Dissenting Shares shall no longer be outstanding and shall automatically be
canceled and shall cease to exist, and such holder shall cease to have any
rights with respect thereto, except the right to receive the fair value of such
Dissenting Shares in accordance with the provisions of Section 262 of the DGCL),
unless and until such holder shall have failed to perfect or shall have
effectively withdrawn or lost rights to appraisal under the DGCL. If any
Dissenting Stockholder shall have failed to perfect or shall have effectively
withdrawn or lost such right, such holder’s Company Common Stock shall thereupon
be treated as if, in the case of Class A Common Stock, they had been converted
into and become exchangeable for the right to receive, as of the Effective Time,
the Merger Consideration, or in the case of Class B Common Stock, had been
substituted pursuant to Section 2.1(d) above as of the Effective Time, for each
such share of Company Common Stock, without any interest thereon.
 
SECTION 2.2.  Exchange of Certificates.
 
(a)  Exchange Procedures. Within ten (10) business days following the Closing
Date, each holder of Company Common Stock shall surrender any certificate
representing Company Common Stock for cancellation in the books and records of
the Company, and Parent shall mail to each former holder of Company Common Stock
a new certificate representing the shares of Parent Stock to which such holder
is entitled under Sections 2.1(c) or (d) above.
 
(b)  Transfer Books; No Further Ownership Rights in Company Common Stock. The
Merger Consideration paid in respect of shares of Class A Common Stock shall be
deemed to have been paid in full satisfaction of all rights pertaining to the
shares of Class A Common Stock. At the Effective Time, upon the assumption of
the Option Awards or RSAs and the substitution of the Parent Class B Stock, the
recipients of the Option Awards or RSAs, as the case may be, shall cease to have
any further rights with respect to the Class B Common Stock. At the Effective
Time, the stock transfer books of the Company shall be closed and thereafter
there shall be no further registration of transfers of the Company Common Stock
on the stock transfer books of the Surviving Corporation.
 
SECTION 2.3.  Withholding. Parent shall be entitled to deduct and withhold from
the Merger Consideration, any such amounts as Parent is required to deduct and
withhold under the Code, or any provision of state, local or foreign tax law,
with respect to the making of such payment. To the extent that amounts are so
withheld by Parent, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the stockholder in respect of whom such
deduction and withholding was made by Parent.
 
ARTICLE III  
 


 
Miscellaneous
 
SECTION 3.1.  Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof.
 
SECTION 3.2.  Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, applicable to contracts
executed in and to be performed entirely within that State.
 
SECTION 3.3.  Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
 
[signature page follows]





 


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
SIMMONS HOLDCO, INC.
 


 
By:  /s/  William S. Creekmuir
 
Name:  William S. Creekmuir
 
Title:  Executive Vice President and Chief Financial Officer
 


 
SIMMONS MERGER COMPANY
 


 
By:  /s/  William S. Creekmuir
 
Name:  William S. Creekmuir
 
Title:  Executive Vice President and Chief Financial Officer
 


 
SIMMONS COMPANY
 


 
By:  /s/  William S. Creekmuir
 
Name:  William S. Creekmuir
 
Title:  Executive Vice President and Chief Financial Officer
 